DETAILED ACTION
Response to Amendment
The amendment filed on 7/27/2022 is acknowledged. Accordingly, claims 1-16 have been cancelled, claims 17-36 have been newly added, thus currently claims 17-36 are pending.

Claim Objections
Claim 33 is objected to because of the following informalities:  
In claim 33, the phrase “direction in which the vertical portion” on line 7, should be changed to -- direction in which the first vertical portion  --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-19, 21-25 and 27-32 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sharp Joseph (US 4449166 A, hereinafter, “Joseph”, newly cited by the Examiner).
Regarding claim 17, Sharp teaches a lighting assembly (Lighting Fixture And Air Flow Support System, see figures 1-14) comprising: 
a first outer section (outer section of fixture 21, see A in annotated figure below) defining a first portion (see inner portion of A above light transmitting panel 55, better seen in fig 4) of a first light chamber (inner chamber of A, see fig 4); 
a second outer section (outer section of fixture 21, see B in annotated figure below) defining a first portion (see inner portion of B above 55, better seen in fig 4) of a second light chamber (inner chamber of B, see fig 4); 
a first light diffuser (55 of A) defining a second portion (portion of chamber of A where 55 is positioned) of the first light chamber (inner chamber of A, see fig 4) and supported by the first outer section (outer section of fixture 21, labeled A in fig 1 below); 
a second light diffuser (55 of B) defining a second portion (portion of chamber of B where 55 is positioned) of the second light chamber (inner chamber of B, see fig 4) and supported by the second outer section (outer section of fixture 21, labeled B in fig 1 below); 
a first light source (lighting system 11 of A, see fig 4) to emit light into the first light chamber (inner chamber of A, see fig 4) and supported by the first outer section (outer section of fixture 21, labeled A in fig 1 below); and 
a second light source (11 of B, see fig 4) to emit light into the second light chamber (inner chamber of B, see fig 4) and supported by the second outer section (outer section of fixture 21, labeled A in fig 1 below).
Figure 1 of Sharp with Examiner’s annotations has been reproduced below:

    PNG
    media_image1.png
    650
    862
    media_image1.png
    Greyscale

Regarding claim 18, Sharp teaches further comprising: 
a first ledge (lateral frame supporting rib 46 of A) on the first outer section (outer section of 21, labeled A in fig 1 below); and 
a second ledge (lateral frame supporting rib 46 of B) on the second outer section (outer section of 21, labeled A in fig 1 below), 
wherein the first ledge (46 of A) is configured to support a first ceiling tile (ceiling panel 19, see fig 2), and the second ledge (36 of B) is configured to support a second ceiling tile (another 19, see fig 2).

Regarding claim 19, Sharp teaches wherein an outer surface (upper or lower surface of 55 of A and B) of each of the first light diffuser (55 of A) and of the second light diffuser (55 of B) extends in a direction parallel (better seen in fig 4) to the first ledge (46 of A) and the second ledge (46 of B).

Regarding claim 21, Sharp teaches wherein one of the first outer section (outer section of 21, labeled A) and the second outer section (outer section of 21, labeled B) includes an optically reflective surface (reflecting hood 53, better seen in fig 4).

Regarding claim 22, Sharp teaches wherein the first outer section (outer section of 21, labeled A) and the second outer section (outer section of 21, labeled B) are configured to be joined together (see fig 1 above) about a T-bar (12) of a suspension ceiling (10).

Regarding claim 23, Sharp teaches wherein each of the first outer section (outer section of 21, labeled A) and the second outer section (outer section of 21, labeled A) include an upright portion (placement clips 31) extending in a vertical direction (better seen in fig 11), the upright portions (31) being configured to be coupled to a structural support (12) of a suspension ceiling (10).

Regarding claim 24, Sharp teaches wherein the first outer section (outer section of 21, labeled A) is coupled to the structural support (12) by a clip (31).

Regarding claim 25, Sharp teaches further comprising a clip (31) that couples the first outer section (outer section of 21, labeled A) to the structural support (12).

Regarding claim 27, Sharp teaches further comprising a clip (31) that couples the first outer section (outer section of 21, labeled A) and the second outer section (outer section of 21, labeled B) to the structural support (12).

Regarding claim 28, Sharp teaches lighting assembly (Lighting Fixture And Air Flow Support System, see figures 1-14) comprising: 
a supporting body (body 21) including a portion (lower portion of clip 31) configured to rest (as seen in fig 2) on a portion of a T-bar (12) of a suspension ceiling (10); 
a light diffuser (55) supported by the supporting body (body of 21); and 
a light source (11) supported by the supporting body (body of 21) to emit light to a surface (upper surface of 55) of the light diffuser (55), wherein the supporting body (body of 21) further includes a light diffuser supporting section (panel retaining strips 56a-56b, see fig 4) that supports the light diffuser (55) and is angled (note 56a-56b make a 90 degree angle with respect to the horizontal portion of 12 from which 21 is held, see fig 3 and 4) with respect to a horizontal portion (lower portion of 12) of the T-bar (12) when the lighting assembly (light fixture) is installed on the T-bar (12).

Regarding claim 29, Sharp teaches wherein the supporting body (body of 21) further includes a ledge (46) to support a ceiling tile (19).

Regarding claim 30, Sharp teaches wherein the light source (11) is angled (note 11 extending perpendicularly to the T-bar from which 21 is held, note fig 3 and 4) with respect to a horizontal portion (horizontal portion of 12) of the T-bar (12) when the lighting assembly (light fixture) is installed on the T-bar (12).

Regarding claim 31, Sharp teaches wherein the light diffuser supporting section (56a-56b) supports the light diffuser (55) by encasing a first side portion (left side of 55 near 56a) of the light diffuser (55) and a second side portion (side of 55 near 56b) of the light diffuser (55).

Regarding claim 32, Sharp teaches the ledge (46) protrudes away from an outer section (outer section of 21) of the supporting body (body of 21, better seen in fig 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sharp in view of Miller Jack (US 20090135610 A1, hereinafter, “Jack”, newly cited by the Examiner).

Regarding claim 20, Sharp does not teach wherein one of the first light diffuser and the second light diffuser includes geometric shapes including one or more half spheres, pyramids, truncated pyramids, lenticulars, and linear prisms.
Miller teaches a lighting assembly (spider light recessed light fixture 1, see figure 6) including a light diffuser (light-transmitting lens 16);
wherein one of the first light diffuser (16) and the second light diffuser includes geometric shapes including one or more half spheres, pyramids (see pyramidal shape of 16, better seen in fig 6), truncated pyramids, lenticulars, and linear prisms.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the diffuser as taught by Miller into the teachings of Sharp in order to diffuse light of the light source and to provides a heat-insulating air space. One of ordinary skill would have been motivated to make this modification to even light output and to creating a thermal barrier closure. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sharp in view of Cross et al. (US 20040062041 A1, hereinafter, “Cross”, newly cited by the Examiner).

Regarding claim 26, Sharp does not teach wherein the first light source and the second light source each include a light emitting diode.
Cross teaches a lighting assembly (troffer fixture assembly 100, see figures 2-9) including a first light source and the second light source (see first and second LED light tube 120, see fig 2a);
wherein the first light source and the second light source (120s) each include a light emitting diode (LEDs 124, see fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the LEDs as taught by Cross into the teachings of Sharp because light emitting diodes are better in comparison to fluorescent light sources at least in terms of power consumption and longevity. One would have been motivated since LEDs are recognized in the illumination art to have many desirable advantages, including reduced size, high efficiency, low power consumption, long life, resistance to vibrations, faster reaction times, and low heat production, over other light sources.

Claims 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp in view of Cherniak Victor (US 3749346 A, hereinafter, “Cherniak”, newly cited by the Examiner) in view of and Dunckel Bruce (US 3589660 A, hereinafter, “Dunckel”, newly cited by the Examiner).

Regarding claim 33, Cherniak teaches a lighting assembly (saddle clip for hanging light fixtures, see figure 1 and figures 2-4 to show common elements and features to all embodiments) comprising: 
a supporting body (body of saddle clip 10, see fig 1) including a first vertical portion (leg 40, better seen as vertical in fig 2) configured to be supported by a T-bar (conventional T-bar member 30, see fig 2) of a suspension ceiling (suspension means 49); 
a light system (fluorescent light fixture, not shown in the figures, see col 2, lines 8-10) supported by the supporting body (body of 10) to emit light in a direction opposing a direction (downwards, as expected from a hanging light source) in which the first vertical portion (40) extends (since 40 extends upwards); and 
a ledge (folded clamp loops 46 or 42, see fig 1) between the first vertical portion (40) and the light system (fluorescent light fixture) that protrudes from the supporting body (body of 10) in a direction perpendicular (as seen in fig 1) to the direction in which the vertical portion (40) extends (upwards).

Cherniak does not explicitly teach the ledge configured to support a ceiling tile.
Dunckel teaches a lighting assembly (lighting fixture hanger 10 and lighting fixture 19, see figures 1-8) having a supporting body (body of 10) that includes a ledge (clips 15, see fig 6);
the ledge (15) configured to support (as seen in fig 7) a ceiling tile (dropped ceiling 18, see fig 7).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate ledge functionality as taught by Dunckel into the teachings of Cheniak in order to avoid visible openings in the ceiling. One of ordinary skill would have been motivated to make this modification to provide a seamless connection between the suspension ceiling and the light assembly.

Regarding claim 34, Cherniak teaches wherein the supporting body (body of 10) further includes a second vertical portion (leg 24, see fig 1) extending between the ledge (46) and the light system (fluorescent light fixture).

Regarding claim 35, Cherniak teaches wherein the ledge (46) is two ledges (folded clamp loop 42, see fig 1) extending in opposing directions (one towards the left and another towards the right, see fig 1); but
Cherniak does not explicitly teach a first ledge of the two ledges supports a first ceiling tile, and a second ledge of the two ledges supports a second ceiling tile.
Dunckel teaches a first ledge (left 16) of the two ledges (left and right 16) supports a first ceiling tile (left 18), and a second ledge (right 16) of the two ledges (left and right 18) supports a second ceiling tile (right 18).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate ledge functionality as taught by Dunckel into the teachings of Cheniak in order to avoid visible openings in the ceiling. One of ordinary skill would have been motivated to make this modification to provide a seamless connection between the suspension ceiling and the light assembly.

Regarding claim 36, Cherniak teaches further including a mounting device (hanger loop 12, see fig 1) to mount the supporting body (10) to the T-bar (30).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875